Warner, Chief Justice.
The only question presented by the record and the bill of exceptions in this case is whether the compromise and settlement of the case, as it appears in the record, was made with the consent and written order of the judge, as required by the 11th section of the act of 1871, which declares that “ No suit begun under this act shall be in any manner settled, or compromised, or dismissed, without the consent and written order of the judge entered on the minutes.” It appears from the record that an order was taken in open court, both parties being either present or represented by counsel, sanctioning the compromise, which order was entered on the minutes of the court; and it further appears that said minutes of the court were examined and approved by the presiding judge the same day the order of compromise was entered thereon. The minutes of the court, if not conclusive evidence of the consent and written order of the court sanctioning the compromise, furnish the strongest sort of presumptive evidence of that fact, if the public records of the courts are presumed to speak the truth. In our judgment the record furnishes sufficient evidence that the compromise of the suit received the consent and approval of the judge and the court, in accordance with the provisions of the act of 1871.
Let the judgment of the court below be affirmed.